DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207542469 to Peng.
Peng discloses a method for manufacturing a connector (100), comprising: obtaining a terminal module (see Figs. 1 and 2) comprising a terminal body (not label that have the ground plate 3 sandwiched in between) and a plurality of terminals (21/22), wherein the terminal body comprises an interface part, a hollow area (111), and an electrical connecting part; the hollow area being disposed between the interface part and the electrical connecting part; the plurality of terminals being disposed on the terminal body; and each terminal passing through the interface part, the hollow area, and the electrical connecting part; assembling a housing (1) on the terminal module, wherein the hollow area passed by the plurality of the terminals is exposed from the housing; and inject-molding a waterproof block (4) into the hollow area, wherein the waterproof block encases the plurality of the terminals disposed in the hollow area; and the waterproof block is disposed between the interface part and the electrical connecting part (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peng.
Peng discloses the hollow area passed by the plurality of the terminals (21/22) is exposed from the top of the housing (see Fig. 3); and the step of inject-molding the waterproof block is performed by injecting into the hollow area (see Fig. 6) except for the location(s) of inject-molding.  However, it would have been an obvious matter of designed choice to one having ordinary skill in the art before the filing date of the claimed invention to choose any desired locations for injecting the waterproof block into the housing such as from the top/side/rear of the housing, since Applicant has not disclosed the specific location for injecting the waterproof as claimed, solves any stated problem or is for any particular purposes and it appears the invention would perform equally well with the waterproof block disclosed by Peng.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of U.S. 9,853,393 to Guo et al.
Peng does not disclose the connector having a waterproof ring on an outer wall of the housing close to the interface part.  Guo et al teach the connector (100) having a waterproof ring (7) on an outer wall of the housing (see Fig. 9) for dust prevention (see Col. 3, lines 13-17).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peng by utilizing the a waterproof ring on an outer wall of the housing close to the interface part as taught by Gou et al for dust prevention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of U.S. 5,677,066 to Okazaki et al.
Peng does not disclose the step of airtightness test in the testing process after the step of inject-molding the waterproof block into the hollow area.  Okazaki et al teaches the step of testing the connector (2/3) after molding (see Fig. 2) for evaluating the waterproofing properties of the molding (see Col. 6, lines 6-22).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peng by airtightness testing as taught by Okazaki et al for evaluating the waterproofing condition of the connector.

Allowable Subject Matter
Claims 3-8, 12, 14 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   prior art fails to teach or suggest the simultaneously inject-molding the waterproof block and the waterproof ring; inject-molding the case on the house before inject-molding the waterproof block; and exposing surface(s) of the waterproof block outside the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for general teaching of manufacturing the electrical connector except for the indicated allowable technical features above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/January 15, 2022 		                                           Primary Examiner, Art Unit 3729